Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lisi et al., Laboratory Investigation (2012) 92, 615–624 (Lisi); or
Roescher et al., Ann Rheum Dis. 2010 June; 69(6): 945–948 (Roescher); or
Cornec et al., Journal of Autoimmunity, Volume 39, Issue 3, September 2012, Pages 161-167 (Cornec);
in view of:
Chang et al., Sci Rep 6, 26239 (2016) (Chang); or
Yu et al., International Immunopharmacology, Volume 28, Issue 1, 2015, Pages 115-120 (Yu); or 
CN 102603827 (CN 827).


See Lisi:

    PNG
    media_image1.png
    258
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    96
    504
    media_image2.png
    Greyscale

See Roescher:

    PNG
    media_image3.png
    263
    579
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    322
    683
    media_image4.png
    Greyscale

The primary references may fail to teach paeoniflorin-6’-O-benzenesulfonate (CP-25) as effective against effective against these pro-inflammation cytokines and B and T cell activity.  However, it is for that proposition that the examiner joins the secondary references.  See, for example, Chang teaching the anti-inflammatory activity of CP-25 in the treatment of rheumatoid arthritis:

    PNG
    media_image5.png
    243
    603
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    315
    618
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    148
    610
    media_image7.png
    Greyscale

Yu discloses that paeoniflorin is effective in down-regulating P2X7R expression and reducing the secretion of pro-inflammatory cytokines, which provides a new theoretical basis for CP-25 in treatment of SS and a new target for the treatment of SS:

    PNG
    media_image8.png
    202
    492
    media_image8.png
    Greyscale


As outlined above, paeoniflorin has a therapeutic effect on primary Sjogren's syndrome.  CN 827 teaches that CP-25 can improve the bioavailability and enhance the anti-inflammatory action of paeoniflorin.  It would have readily occurred to a person skilled in the art to prepare CP-25 into a conventional preparation form and use same alone or in combination with other known drugs for autoimmune diseases for treating SS, and the effects thereof would have been reasonably expected.   
Additionally, those of ordinary skill could have a reasonable expectation of treating SS with CP-25.  For example, the primary references teach that SS is marked by pro-inflammatory cytokines, and B and T cell activity.  The secondary references are added for the proposition that CP-25 is applicable to inhibiting these pro-inflammatory cytokines.  Specifically, these references teach that inhibiting pro-inflammatory cytokines and lymphocytes with CP-25 was recognized as part of the ordinary capabilities of one skilled in the art. Moreover, these references teach that CP-25 can improve the bioavailability and enhance the anti-inflammatory action of paeoniflorin.   In this manner, those of ordinary skill would have recognized that applying the known technique to diseases caused by pro-inflammatory markers, such as SS, would have yielded predictable results.  Accordingly, treating SS with CP-25 would have been prima facie obvious.

Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired result. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

s 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lisi or Roescher or Cornec in view of Chang or Yu;
in further view of:
Ther Adv Musculoskel Dis 2016, Vol. 8(5) 192–202 (Inui); and 
Rheumatoid Arthritis Medication List, downloaded from https://www.healthline.com/health/rheumatoid-arthritis/medications-list on 5/13/2019, (Medication List).
The primary and secondary references may not explicitly teach the recited drug combination required by the rejected claims.  However, it is for that purpose that the examiner joins sand Medical List.  Specifically, Inui teaches that drug combinations of several disease modifying antirheumatic drugs (DMARDs) have been shown to be effective including biological DMARDs (bDMARDs).  In particular, Medication List identifies DMARDs and bDMARDs covered in the claims.  
In this way, those of ordinary skill could have applied the recited drug combinations in the in a predictable fashion for the purposes of obtaining a pharmaceutical preparation.  For example, teach that CP-25 can be used in a medicament  as an anti-inflammatory agent.  The Inui and Medication List are added for the proposition that medicaments comprising combinations with DMARDs and bDMARDs are also applicable to CP-25.  Specifically, the secondary references teach that the particular known technique of combining DMARDs and bDMARDs into medicaments was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other anti-rheumatoid agents, such as CP-25, would have yielded 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642